Exhibit 10.4

FIRST GUARANTY OF PAYMENT MODIFICATION AGREEMENT

This FIRST GUARANTY OF PAYMENT MODIFICATION AGREEMENT (this “Modification”),
dated as of September 9, 2009 and effective as of March 30, 2009 among OZ
MANAGEMENT LP, OZ ADVISORS LP and OZ ADVISORS II LP, each a Delaware limited
partnership, having an address for notices at 9 West 57th Street, 39th Floor,
New York, New York 10019 (each, a “Guarantor”), and CITICORP USA, INC., a
Delaware corporation, having an office at 31 West 52nd Street, 24th Floor, New
York, New York 10019, as lender (the “Lender”).

W I T N E S S E T H

WHEREAS, the Guarantors have executed and delivered to Lender that certain
Guaranty of Payment (the “Guaranty”), dated May 30, 2008 in respect of a
promissory note executed and delivered by 57 AVIATION SERVICES, LLC, a Delaware
limited liability company, having an address for notices at 9 West 57th Street,
39th Floor, New York, New York 10019 (the “Borrower”), in the original principal
amount of $16,763,718.53 (as amended or otherwise modified from time to time,
the “Note”);

WHEREAS, the Borrower and Lender amended the Note on March 30, 2009 to, among
other things, modify the covenant regarding Capital Under Management;

WHEREAS, in connection with the March 30, 2009 amendment of the Note, Borrower,
the Guarantors and Lender intended to make modifications in the Guaranty to the
covenant regarding Capital Under Management that are identical to the
modifications made to such covenant in the Note, but the modifications in the
Guaranty were never executed and delivered;

WHEREAS, Borrower, the Guarantors and Lender desire to make such intended
modifications in the Guaranty now; and

WHEREAS, the Guarantors and Lender desire to and do hereby modify the Guaranty
in the manner set forth herein.

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Guarantors and Lender agree as follows:

1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated into this Modification.

2. Amendment. Upon execution of this Modification by Borrower and Lender:

(a) The portion of the sentence in the Guaranty that presently reads as follows:

“(ii) the aggregate “Capital Under Management” of all Funds (as defined in the
Note) for Guarantors must exceed Twenty Billion Dollars ($20,000,000,000.00),
tested quarterly.”

is hereby amended and restated as follows:

“(ii) the aggregate “Capital Under Management” of all Funds (as defined in the
Note) for Guarantors must exceed Seventeen Billion Dollars ($17,000,000,000.00),
tested quarterly.”



--------------------------------------------------------------------------------

3. No Other Modifications. Except as expressly modified pursuant to this
Modification, all of the other terms, covenants, conditions, agreements,
obligations, stipulations and provisions of the Guaranty and the Loan Documents
(as defined in the Note) are and shall remain unchanged and continue in full
force and effect and no other restructuring of any payment is intended by this
Modification. In the event of any conflict or ambiguity between the terms,
covenants and provisions of this Modification and those of the Guaranty, the
terms, covenants and provisions of this Modification shall control. All
references in any Loan Document to the Guaranty shall mean the Guaranty as
amended and modified by the Modification.

4. Representations. This Modification and the Guaranty, as modified by this
Modification, each constitutes the legal, valid and binding obligations of the
Guarantors enforceable against the Guarantors in accordance with their
respective terms.

5. Binding When Signed. This Modification shall be binding and enforceable only
if this Modification is executed and delivered by each of the Guarantors and
Lender.

6. Successors and Assigns. This Modification shall be binding upon and inure to
the benefit of Lender and each of the Guarantors and their respective
successors, assigns, heirs and representatives.

7. Counterparts. This Modification may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes.

8. Governing Law. This Modification shall be governed by and construed in
accordance with the laws of the State of New York.

[NO FURTHER TEXT ON THIS PAGE/

SIGNATURE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Modification is executed by each of the Guarantors and
Lender on the date first written above

 

GUARANTOR:

OZ MANAGEMENT LP,

a Delaware limited partnership

By:   Och-Ziff Holding Corporation,  

a Delaware corporation,

its general partner

  By:  

/s/ Joel Frank

  Name:   Joel Frank   Title:   Chief Financial Officer

OZ ADVISORS LP,

a Delaware limited partnership

By:   Och-Ziff Holding Corporation,  

a Delaware corporation,

its general partner

  By:  

/s/ Joel Frank

  Name:   Joel Frank   Title:   Chief Financial Officer

OZ ADVISORS II LP,

a Delaware limited partnership

By:   Och-Ziff Holding LLC,  

a Delaware limited liability company,

its general partner

  By:  

/s/ Joel Frank

  Name:   Joel Frank   Title:   Chief Financial Officer

FIRST GUARANTY MODIFICATION



--------------------------------------------------------------------------------

[SIGNATURE PAGE CONTINUES]



--------------------------------------------------------------------------------

LENDER: CITICORP USA, INC. By:  

/s/ Alla Weisberg

Name:   Alla Weisberg Title:   Vice President

FIRST GUARANTY MODIFICATION